Citation Nr: 1142921	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  07-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from July 1971 to July 1974 and from December 1974 to December 1976, as well as an unverified reserve component service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the benefit sought on appeal. 

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  The development is complete.  The matter is returned to the Board for appellate review. 


FINDING OF FACT

The Veteran's current bilateral hearing loss is not shown to be causally or etiologically related to his active military service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during the military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In addition, if a chronic disease is shown during the military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  However, continuity of symptoms is required where a disorder during the military service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the military service, establishes that the disease was incurred during the military service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Taking the first element of service connection, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, according to VA standards, impaired hearing must be of a certain level to be considered a disability.  For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or, the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during the active military service.  However, a hearing loss disability by these standards must be currently present.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley, 5 Vet. App. at 157.

In regards to a current bilateral hearing loss diagnosis, the Veteran was afforded a VA audiological examination in July 2011.  The examination revealed the following puretone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
LEFT
15
25
50
65
RIGHT
10
5
30
55

Thus, based on this examination, a current bilateral hearing loss disorder, as defined under 38 C.F.R. § 3.385, is shown by the evidence of record.  

In regards to an in-service incurrence, the Veteran's 1974 and 1976 reports of separation from the active military service disclose that the Veteran's military occupation specialty (MOS) was an "Aviation Support Equipment Technician."  The documents indicate that a similar civilian occupation would be motor or generator repair.  The Veteran contends that he incurred hearing loss during his active military service due to exposure to aircraft noise.  The Veteran contends that this hearing loss has been aggravated by post-service occupational injuries (specifically, an industrial accident at Goodyear Tire in which a tire machine exploded near his left ear).  However, the Veteran argues that his bilateral hearing loss was present prior to the occupational exposure.  The Veteran's service treatment records (STRs) are silent for documentation of bilateral hearing loss or acoustic trauma.  His August 1970, June 1974, November 1974, and November 1976 military examinations all revealed normal hearing.    


Post-service, the Veteran was first treated by a medical provider for his bilateral hearing loss in 2006.  Specifically, in October 2006, the Veteran was treated by the VA Medical Center (VAMC).  At this outpatient treatment visit, the Veteran reported that his current bilateral hearing loss had its onset "about 14 years ago following an incident where a tire exploded on his left side that reportedly resulted in hearing loss."  The Veteran was diagnosed with hearing loss.

The Veteran left the military service in 1976 and did not complain of symptoms until 30 years later.  This intervening lapse of so many years between his separation from military service and the first documented manifestation of this claimed disorder is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

In addition, there are no nexus opinions of record linking the Veteran's bilateral hearing loss to his active military service.  In July 2011, the Veteran was afforded a VA examination to determine the etiology of his current bilateral hearing loss.  The VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that it is not "at least as likely as (50% probability or greater)" that the Veteran's bilateral hearing loss was "caused by or a result of an event in [his] military service."  As support for this conclusion, the VA examiner pointed to the Veteran's military entrance examination that showed normal hearing.  The Veteran's military exit examination also showed normal hearing with no significant threshold shifts.  As further support, the VA examiner referred to the Veteran's statements at the aforementioned October 2006 VA treatment visit.  

The July 2011 VA examiner also concluded that, "it is less likely than not that [the Veteran] had hearing loss prior to the [post-service industrial] accident."  As support for this conclusion, the VA examiner stated that the claims file does not 
contain any hearing examinations for the period from 1976 (the Veteran's military discharge) until 1992 (the reported date of the industrial accident).  The claims file does not contain any records from the industrial accident, despite the Board's repeated attempts to obtain these records from the Veteran.  The VA examiner determined that "hearing loss during the period from 1976-1992 cannot be ruled out; however, based on [the] Veteran's report in 2006 that hearing loss began following the industrial accident, it is my opinion that, "it is less likely than not that [the Veteran] had hearing loss prior to the [post-service industrial] accident."  

In reaching this decision, the Board has considered the Veteran's arguments in support of his assertions that his bilateral hearing loss is related to his active military service.  However, the resolution of an issue that involves medical knowledge, such as the diagnosis of a disorder, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence).  However, bilateral hearing loss requires specialized training for a determination as to diagnosis, and is therefore not susceptible of lay opinions on etiology.

Additionally, there is no other medical evidence to the contrary in the claims file.  While the Veteran has met the first two requirements for service connection, that of a current diagnosis, and lay evidence of in-service incurrence, but the requirement for a nexus opinion, linking his current diagnosis to the in-service incurrence.  There is no evidence that hearing loss began within one year of service discharge.  While the Veteran has claimed that his hearing loss began before the industrial accident, this claim is outweighed by evidence in the file showing no complaints of hearing loss prior to the 2006 accident.  The opportunity to report hearing loss was presented to him.  He started using VA for general medical treatment in May 2002.  Various complaints were reported, but these did not include hearing loss.  A January 2003 outpatient treatment note shows that upon HEENT (Head, Eyes, Ears, Nose, and Throat) examination was normal.  The lack of complaints of hearing loss during his years of treatment prior to the 2006 accident cast doubt on the Veteran's credibility.  For all of these reasons, service connection is not warranted.


The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for bilateral hearing loss is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in November 2006 and March 2011 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The November 2006 letter was provided prior to the initial RO adjudication of his claim in December 2006.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  In February 2011, the Board remanded this matter for, in pertinent part, the Veteran to be given the opportunity to submit any relevant records concerning his 1992 industrial accident.  The Veteran was notified of this fact in a letter dated in March 2011, but the Veteran did not submit any evidence in response.  Therefore, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded a VA examination.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  No further assistance to the Veteran with the development of evidence is required.



ORDER

The claim for service connection for bilateral hearing loss is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


